                                           IN THE UNITED STATES DISTRICT COURT
                                          FOR THE WESTERN DISTRICT OF MISSOURI
                                                  SOUTHWESTERN DIVISION


    BRANDON VINYARD,                                                         )
                                                                             )
                                                               Plaintiff,    )
                                                                             )
    v.                                                                       )   Case No. 3:18-CV-05020-NKL
                                                                             )
    NANCY A. BERRYHILL,                                                      )
    Acting Commissioner of Social Security,                                  )
                                                                             )
                                                               Defendant.    )
                                                                             )

                                                                            ORDER

              Plaintiff Brandon Vinyard appeals the Commissioner of Social Security’s final decision

denying him application for disability insurance benefits under Title II of the Social Security Act

and supplemental security income benefits under Title XVI of the Social Security Act. For the

reasons set forth below, the decision is affirmed.

I.            Background

              Vinyard claims that he became disabled on September 15, 2014 due to a combination of

impairments including arthritis, chronic pain in the knees and hips, head trauma from a motor

vehicle accident in 1993, neurocognitive disorder, impaired cognitive issues, panic attacks,

anxiety, social anxiety and insomnia.1 Tr. 215. He filed his initial application for disability

insurance benefits in November 2014, and for supplemental security income benefits the following

month. Tr. 201. Vinyard’s applications were denied on March 5, 2015. Tr. 106. He appealed the

denial and requested a hearing on April 24, 2015, and testified before an administrative law judge


                                                            
1
    Vinyard challenges only the denial benefits with respect to his alleged mental impairments.
(“ALJ”) on September 20, 2016. Tr. 35–71, 111. On January 12, 2017, the ALJ found that

Vinyard has not been under a disability, and on January 4, 2018, his request for review by the

Appeals Council was denied. Tr. 1, 22. After exhausting his administrative remedies, Vinyard

initiated this review of the ALJ’s decision, which constitutes the final decision of the

Commissioner subject to judicial review. Doc. 3 (Complaint).

       The ALJ determined that Vinyard suffered from the following severe impairments: history

of traumatic brain injury, mild cognitive impairment, anxiety, depression, post-traumatic stress

disorder (PTSD), attention deficit hyperactivity disorder (ADHD), major neurocognitive disorder

and arthralgia. Tr. 12–13. However, the ALJ found that Vinyard did not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925,

416.926). Tr. 13. The ALJ considered medical opinion evidence and records from Dr. Kim

Dionysus and Dr. Stacy Bray, treating neuropsychologists, Dr. Steven Adams, a psychologist who

performed a consultative evaluation, Ms. Chamelle March, a treating general nurse practitioner, as

well as Dr. Stephen Scher, a non-examining consultant for the State. The ALJ also considered

Vinyard’s testimony and that of his wife and mother-in-law, his daily activities as described in his

function report, and Vinyard’s medical records.

       The ALJ found that Vinyard had the residual functional capacity (“RFC”)

       to perform medium work . . . except that [he] is able to understand, remember and
       carry out simple instructions to moderately complex instructions consistent with
       unskilled and semiskilled work . . . and would be able to maintain attention to tasks
       for periods of 2 hour segments. [Vinyard] can tolerate occasional contact with co-
       workers and supervisors, but no contact with the general public in a setting where
       the individual could complete tasks relatively independently and where social
       interaction is not a primary job requirement.

Tr. 14. Based on testimony from a vocational expert, the ALJ concluded that Vinyard could

perform jobs existing in significant numbers in the national economy, including work as a bag

                                                  2
 
loader (DOT 737.687-014), box bender (DOT 641.687-010), and burlap spreader (DOT 581.687-

010), and therefore is not disabled. Tr. 21–22.

II.     Legal Standard

        In reviewing the Commissioner’s denial of benefits, the Court considers whether

“substantial evidence in the record as a whole supports the ALJ’s decision.” Milam v. Colvin, 794

F.3d 978, 983 (8th Cir. 2015). “Substantial evidence is ‘less than a preponderance but . . . enough

that a reasonable mind would find it adequate to support the [ALJ’s] conclusion.’” Id. (citation

omitted). The Court must consider evidence that both supports and detracts from the ALJ’s

decision. Id. “[A]s long as substantial evidence in the record supports the Commissioner’s

decision, [the Court] may not reverse it.” Andrews v. Colvin, 791 F.3d 923, 928 (8th Cir. 2015)

(citation omitted). The Court must “defer heavily to the findings and conclusions of the Social

Security Administration.” Michel v. Colvin, 640 F. App’x 585, 592 (8th Cir. 2016) (quotation

marks and citations omitted).

III.    Discussion

        Vinyard argues that the ALJ’s RFC determination is not supported by substantial evidence

because the ALJ afforded only “little weight” to the opinions of Dr. Bray, Dr. Dionysus and Dr.

Adams, Vinyard’s treating and examining sources, while affording “great weight” to the opinion

of Dr. Scher, a non-examining, State agency medical consultant who reviewed Vinyard’s file in

February 2015. Tr. 17–20. Vinyard contends that the opinion evidence from his treating and

examining sources was well-supported and did not conflict with other substantial evidence in the

file, and that the ALJ failed to support her conclusions as to why these opinions were entitled to

little weight.




                                                  3
 
              In considering a claimant’s disability, each medical opinion is evaluated, but an opinion

from a treating source is generally controlling so long as it “is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence[.]” 20 C.F.R. § 404.1527 (2016).2 “‘[T]he opinion of a consulting [source]

who examines a claimant once or not at all does not generally constitute substantial evidence’ . . .

on [its] own[.]” Walker v. Comm’r, Soc. Sec. Admin., No. 18-1457, 2018 WL 6683397, at * 2 (8th

Cir. Dec. 20, 2018) (citation omitted). However, the opinion of a treating source does not

“automatically control, since the record must be evaluated as a whole.” Reese v. Colvin, 834 F.3d

904, 909 (8th Cir. 2016) (citation omitted).

              “In appropriate circumstances, opinions from State agency [consultants] . . . may be entitled

to greater weight than the opinions of treating or examining sources.” SSR 96-6p.3 Where the

record contains differing medical opinions, “[i]t is the function of the [commissioner] to weigh

conflicting evidence and to resolve disagreements.” Cline v. Colvin, 771 F.3d 1098, 1103 (8th

Cir. 2014) (citation omitted). Regardless of how an ALJ weighs the opinion of a treating source,

“‘the ALJ must give good reasons.’” Walker, 2018 WL 6683397, at * 2 (citing Reece v. Colvin,

834 F.3d 904, 909 (8th Cir. 2016), 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2) (2015)).

              The ALJ afforded “little weight” to Dr. Steven Adams, who performed a consultative

psychological evaluation on October 1, 2014. Tr. 18–19. Dr. Adams’ records state that Vinyard

was oriented to his surroundings, made appropriate eye contact, easily established a rapport,

                                                            
2
 All citations to federal regulations reference the version in effect at the time the ALJ issued her
decision on January 12, 2017. The relevant regulations have since been amended, but the
changes did not take effect until March 27, 2017. See Revisions to Rules Regarding the
Evaluation of Medical Evidence, 82 Fed. Reg. 15132 (Mar. 27, 2017).
3
 Although Social Security Ruling 96-6p has since been rescinded and replaced by SSR 17-2p,
SSR 96-6p was in effect at the time of the ALJ’s decision.

                                                               4
 
understood verbal concepts at an average level, showed fair judgment, and had a low average

general fund of knowledge and intelligence, but his speech was delayed and belabored and his

impulse control was poor. Tr. 295–96. However, Dr. Adams assigned a global assessment of

functioning of 35, which indicates either an impairment in reality testing or communications, or a

major impairment in several areas, like work, school, family relations, judgment, thinking, or

mood. Tr. 18. The ALJ concluded that Dr. Adams’ opinion was inconsistent with his examination

findings, the rest of the medical evidence of record, and the fact that Vinyard had recently

completed school. Tr. 18–19.

              Dr. Dionysus submitted a Medical Source Statement dated November 24, 2014 after the

completion of a three-part neuropsychological evaluation in October 2014. Tr. 19–20, 306–15,

319–20. Dr. Dionysus concluded that Vinyard has marked limitations in his abilities to work in

coordination with others, complete work without interruption from his symptoms, get along with

coworkers, respond appropriately to changes in the work setting, perform within a schedule and

set realistic goals or make plans independently. Tr. 320. Finally, Dr. Dionysus stated that

Vinyard’s impairments would cause him to miss about four days of work per month and be off

task at least 20% of the time.4 Tr. 319.

              The ALJ afforded Dr. Dionysus’ Medical Source Statement-Mental from November 2014

“little weight,” finding that it was “inconsistent with [Vinyard’s] work history, school history and

medical evidence of the record.” Tr. 20. Dr. Dionysus described Vinyard’s medical and

psychiatric history as “largely unremarkable,” aside from a serious car accident when he was nine.

Tr. 307. She also noted that Vinyard struggled with the entrance exam for college, but attained his


                                                            
4
  The vocational expert stated that an individual likely to be off task 20% of the time or absent
from work twice a month would not be able to sustain work in the national economy. Tr. 67–68.

                                                               5
 
Associate’s Degree in computer science in January 2014. Id. Dr. Dionysus described Vinyard as

alert and oriented, with appropriate facial expressions and eye contact. Tr. 309. Vinyard was able

to maintain adequate levels of attention and concentration during his exam. Id. Vinyard’s

expressive language skills were intact, and though his speech was “somewhat halting and slow,”

his overall presentation was “fluent” and his “receptive language skills were intact.” Id. His

thought processes were “grossly logical and coherent” and he presented no signs or symptoms

associated with a formal thought disorder or acute psychiatric disorder. Id.

       Vinyard’s test results were also mainly within the average range, with deficits in processing

speed, working memory and executive function. Tr. 310, 314. Dr. Dionysus recommended that

he undergo in neuropsychological counseling, and work on developing coping skills. Tr. 314–15.

Dr. Dionysus also thought he could find ways to use his strengths to overcome his cognitive

deficits, and that while he may need a psychiatric follow-up, none was needed at that time. Tr.

315. The ALJ found these observations inconsistent with Dr. Dionysus’ Statement. Tr. 17, 20.

       Dr. Bray submitted a Medical Source Statement dated August 28, 2015 after meeting with

Vinyard four times. Tr. 349–50, 373–76. The statement suggested that Vinyard would miss a

“variable” number of work days per month and be “off task” 25% or more of the time due to his

symptoms. Tr. 349. Like Dr. Dionysus, Dr. Bray described Vinyard as having marked limitations

in his abilities to work in coordination with others, complete work without interruption from his

symptoms, get along with coworkers, and respond appropriately to changes in the work setting.

Tr. 349–50. Dr. Bray also stated that Vinyard’s abilities to maintain attention and concentration

for extended periods and interact with the public are markedly limited. Tr. 350. The ALJ afforded

Dr. Bray’s August 2015 Medical Source Statement “little weight because it is inconsistent with

[Vinyard’s] work history and school history.” Tr. 20.



                                                 6
 
       Specifically, the ALJ had noted that Vinyard “stretches, exercises, showers, does chores,

cleans the house, eats meals, plays guitar and learns something new.” Tr. 15. The ALJ had also

noted that Vinyard takes cares of dogs, cats and rabbits, has no problem with personal care, can

handle his finances, plays video games, visits with others and attends church, where he plays in a

worship team, or band, on Sunday mornings. Tr. 15–16. The ALJ also stated that though Vinyard

claimed restricted ability to function socially and to concentrate, the fact that he can drive, go to

technical school, fix computers, play musical instruments and video games, and perform with the

worship team suggests greater ability to work than alleged. Tr. 13–14, 17, 50, 226, 229. Finally,

the ALJ highlighted that Vinyard’s symptoms worsened only after he had “taken on a full-time job

in addition to going to school and had begun to rely on caffeine and energy drinks to get him

through the long days.” Tr. 16, 284–86. The ALJ found these activities inconsistent with the

statements from Dr. Bray, Dr. Dionysus and Dr. Adams.

       The ALJ also described why she found Vinyard’s alleged complaints inconsistent with

medical evidence in the record, and therefore, found that the record did not support finding a more

restrictive functioning capacity. Tr. 16–17. Although Vinyard went to therapy with Dr. Bray and

Dr. Dionysus, he had not sought or been under psychiatric care for anxiety or depression nor had

he been prescribed any psychotropic medications. Tr. 17, 57–58. Further, Vinyard had reported

using martial arts training to help him focus and otherwise trying to “deal with things” with diet

and exercise. Tr. 16, 286. The record also supports finding that Vinyard ultimately quit working

because of the physical toll, not his anxiety or social limitations. Tr. 76 (first stating “sanity

reasons” and then stating that “knee and elbow pain . . . ultimately caused him to quit”), 295

(“health problems”), 308 (“difficult standing for long periods of time”); but see Tr. 45 (testifying

he quit because it was “too stressful”).



                                                 7
 
              Between April and September 2014, just prior and during Vinyard’s alleged disability

onset, General Nurse Practitioner Chamelle March noted that Vinyard’s increased stress and

anxiety was situational, and likely exacerbated by both his inability to find a job in computer

science and his high caffeine intake.5 Tr. 18, 284–89. Notes from Vinyard’s therapy sessions

similarly focused on situational stressors.                    Tr. 284–92, 354–83 (discussing “situational

difficulties,” mental breakdown from going to school and working, difficulty with in-laws,

difficulty with new co-worker). Nurse March did not recommend Vinyard for disability because

he had just completed an Associate’s Degree. Tr. 288–89. By June 2015, Vinyard reported

increased difficulty finding words, controlling emotional impulses, maintaining concentration, and

completing daily routine, but records also state that Vinyard had been making progress toward his

goals and his self-reported depression and anxiety had improved from ratings of 5 or 6, to between

2 and 4. Tr. 378–81. In August 2015, Vinyard was administered tests to objectively measure his

personality functioning, and his responses indicated that he was overreporting, meaning that the

results were likely skewed to the negative and that problematic areas may not be as severe as

reported. Tr. 371–72.

              In affording Dr. Scher’s opinion “great weight,” the ALJ noted that Dr. Scher’s opinion

was consistent with this medical evidence, as well as the record as a whole. Tr. 17–18. Dr. Scher

thought that Vinyard had mild limitations in activities of daily living, and moderate limitations in

social functioning, concentration, persistence or pace, with no episodes of decompensation. Id.

Dr. Scher determined that Vinyard could understand and carry out simple instructions, concentrate

and persist at familiar tasks, interact as needed with others sufficiently to complete tasks and adapt


                                                            
5
 Vinyard does not challenge the weight assigned to Ms. March’s opinion. The ALJ assigned
Ms. March “partial weight because she has a treatment relationship with the claimant and her
opinion is consistent with her treatment notes.” Tr. 18.
                                                               8
 
adequately to situational conditions. Id. He did not believe Vinyard was disabled. Tr. 102. The

ALJ also noted that although Dr. Scher was a nonexamining source, he was familiar with the

definitions and relevant evidentiary standards. Tr. 18.

       Ultimately, the ALJ found that the record supported a finding that Vinyard’s medically

determinable impairments could cause the alleged symptoms, but Vinyard’s “statements

concerning the intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” Tr. 17. The ALJ

concluded that the severity of Vinyard’s impairments did not rise to the requisite level to be

disabled. Tr. 17. Although the ALJ attached only “little” weight to the opinions submitted by

Vinyard’s treating and examining physicians in making that decision, the ALJ provided adequate

explanation as to why she concluded those opinions were inconsistent with substantial evidence in

the record beyond merely conflicting with the opinion of the Dr. Scher. In sum, the ALJ’s

determination is supported by substantial evidence.

IV.    Conclusion

       For the reasons stated above, the ALJ’s determination is affirmed.



                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: January 7, 2019
Jefferson City, Missouri
 




                                                9
 
